Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 16, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant refused to work after being told by his employer that he would be discharged if he did not work. Although the particular day in question was a religious holiday for claimant’s employer, claimant knew that it was not a holiday on which the business was closed. Claimant gave no valid reason for his refusal to work and, in fact, it was an extremely busy day. It was therefore not unreasonable for the employer to require claimant to work. As such, the conclusion that claimant’s refusal to work constituted misconduct is supported by substantial evidence (see, Matter of Flores [Levine], 50 AD2d 1006, 1007; Matter of Graziose [Levine], 50 AD2d 1030).
Decision affirmed, without costs. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.